Per curiam.
— In the Common Pleas, the two transcripts of the same judgment on the justice’s docket made hut one record.; and the whole of it was removed by the certificate, into the District Court. No record, therefore, remained in the Common Pleas to sustain the scire facias, and the defect would have been fatal on nul tiel record; but the parties proceeded on the principle of Minier v. Saltmarsh, to plead themselves off the record, by going to issue on an immaterial fact — a thing that would not have happened had the report of Mitchell v. Hamilton been published. The case is so incongruous, that no verdict ought to have been rendered on the judgment.
Judgment reversed and repleader awarded.